DETAILED ACTION
1.	This is a first action on the merits of application 17091056.

2.	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-5, 7, 13-14, 18-19 is/are rejected under 35 U.S.C. 102a as being anticipated by Terada US 20210261229.
4.	As per claim 1 and 18, Terada discloses a small planing watercraft with an imaging device 34, the small planing watercraft comprising: the imaging device incorporated in the small planing watercraft, and capturing an image of surroundings of the small planing watereraft; and a display 38 device incorporated in the small planing watercraft at a location where the display device is recognizable by an operator of the small planing watercraft, and displaying the image of surroundings captured by the imaging device. See figs. 2 & 4.
5.	As per claim 2 and 19, Terada discloses wherein the display device is located in front of a location of the operator [fig. 2] of the small planing watercraft, and displays at least one of fuel level information, oil level information, and battery level information. [0042] controller 20 info to LCD display to show operation info inherently to the user.
6.	As per claim 3, Terada discloses wherein the imaging device is incorporated in the small planing watercraft at a location where the imaging device is capable of capturing an image including a range to be a blind area for the operator of the small planing watercraft. See fig. 2 cameras 33-36.
7.	As per claim 4, Terada discloses the imaging device 34 is incorporated in the small planing watercraft to be capable of capturing an Image behind the small plaing watercraft. See fig. 2
8.	As per claim 5, Terada discloses wherein the imaging device is incorporated in the small planing watercraft in an orientation to capture an image behind and obliquely above the small planing watercraft when the small planing watercraft is in a moored state. See fig. 2, the cameras are always operational.
9.	As per claim 7, Terada discloses the imaging device is incorporated in the small planing watercraft at a location and in an orientation enabling capturing of an image of at least part of a body of the small planing watercraft. See fig. 2
10.	As per claim 13, Terada discloses the small planing watercraft further comprising an image storage device 37 for storing at least one of a still image and a moving image captured by the imaging device.  See fig. 4
11.	As per claim 14, Terada discloses the small planing watercraft further comprising an image processing device 10/20 controlling a display range of the image of surroundings to be displayed by the display device. See fig. 4
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al.
13.	As per claims 8-12, Terada discloses the aforementioned limitations of claim 1, He does not disclose the various different specific camera locations on the watercraft to satisfy the above claims. However Terada disclose the use of a plurality of cameras to provide 360 degree coverage to be displayed to the user which implicitly gives the user the range to see everything immediately surrounding the watercraft. It is held that a change in location is mere design choice, hence positioning the camera in various positions to capture specific things are of ordinary skill in the art. Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the said locations for the said purposes to view the specified areas as an expected result. 
14.	Claim 6 is/are rejected under 35 USC 103 as being unpatentable over Terada (US 20210261229) in view of Williams et al (US 20220089259).
15.	As per claim 6, the Terada reference shows all of the features claimed except for the use of the imaging device has a property of capturing an image in a range having a wider angle in a horizontal direction than in a vertical direction when the small planing watercraft is in a moored state.  The Williams reference explicitly teaches that wide angle imaging devices are a known alternative imaging device for watercraft environment monitoring systems (see paragraph 0048).  It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified Terada to include the use of a wide angle imaging device, as taught by Williams, in order to supply an adequate zone of video monitoring coverage for the watercraft.
16.	Claim(s) 20 is/are rejected under 35 U.S.C. 102a as being anticipated by Alley Sr (US 5343189).  
17.	Regarding claim 20, The Alley reference discloses a small planing watercraft comprising: a sensor outputting information for determining that part or all of a towed object (skier) has been detached; and a device notifying an operator of detachment of the towed object based on an output of the sensor (see column 2, lines 43-62).


Allowable Subject Matter
14.	Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617